This is an action on the statute, Gen. Statutes, § 3581, to recover the value of property destroyed by fire. The defendant suffered a default and was heard on the question of damages. The court rendered judgment for the plaintiff for substantial damages, and the defendant appealed.
The first error assigned is as follows: — "The court erred *Page 337 
in not holding and ruling that, upon a hearing in damages after a default, the burden Was upon the plaintiff to prove that the fire was communicated to the property by a locomotive to entitle her to recover more than nominal damages."
The sole cause of action stated in the complaint is as follows: — "5. On said day and without contributory negligence on the part of the plaintiff, a fire was communicated to said property by a locomotive engine owned and operated by the defendant, whereby said property was consumed and destroyed."
The statute on which the action is brought is as follows: — "When any injury is done to a building or other property of any person, by a fire communicated by a locomotive engine of any railroad company, without contributory negligence on the part of the person entitled to the care and possession of the property injured, the railroad company shall be held responsible in damages to the extent of such injury to the person injured; and every railroad company shall have an insurable interest in the property for which it may be so held responsible in damages along its route, and may procure insurance thereon in its own behalf."
The cause of action as alleged is admitted by the default. The cause of action is simply that the defendant's locomotive communicated fire to the plaintiff's property and destroyed it. If that is not admitted nothing is, and the plaintiff cannot recover at all; but the defendant does not claim that. There is no error in this ruling.*
The second error assigned is that "the court erred in holding and ruling, from the facts found, that the fire was *Page 338 
communicated to the plaintiff's property by a locomotive, inasmuch as the finding shows that the fire was communicated to the plaintiff's property by the fire, heat and sparks from the burning station on the land of the defendant."
In substance it is claimed that this statute is somewhat harsh and arbitrary, imposing a liability where the common law imposes none, a liabilty that cannot be avoided by any degree of care, and therefore that it should be strictly construed, and not extended to cases not within its letter; that when it says that the railroad company shall be liable for property destroyed by fire communicated to it by its locomotive, it cannot be held to embrace property destroyed by (ire communicated to it by the burning of other property, although such other property may have been set on fire by the locomotive.
There are two views that may be taken of this statute. The first is that suggested by the defendant's counsel, rather than distinctly claimed, that it is to be construed in connection with section 1096, which provides that in actions to recover for any injury occasioned by fire communicated by any locomotive, the fact that the fire was so communicated shall be primâ facie evidence of negligence, and therefore that negligence is the ground of recovery under this statute. On that basis the defense cites two cases, Pennsylvania R. R. Co. v. Ker,
62 Penn. St., 353, and Ryan v. N. York CentralR. R. Co., 35 N. York, 210, both of which seem to hold that the negligence cannot pass over the burning of the station to the burning of the plaintiff's property; in other words that the injury to the plaintiff is not the proximate effect of the negligence, but is too remote. Both these cases are criticised by text writers as being too narrow and not giving a correct view of the law as it exists elsewhere. Each in its own jurisdiction has been qualified and explained by later cases, so as to take from its weight as an authority.Oil Creek  Allegheny R. R. Co. v. Keighron,
74 Penn. St., 316; Penn. R. R. Co. v. Hope,
80 id., 373; Webb v. Rome etc., R. R. Co.,
49 N. York, 420; Pollett v. Long, 66 id., 200. In Penn. R. R. Co. v. Whitlock, 99 Ind., 16, *Page 339 
and in Dillman v. Indianapolis etc., R. R.Co., 76 Ind., 166, the cases of Penn. R. R.Co. v. Ker, and Ryan v. N YorkCentral R. R. Co., are disapproved.
The authority of those cases is so much shaken that we are not inclined to follow them, but to adhere to the rule adopted in this state in Simmonds v. NewYork  New England R. R. Co., 52 Conn., 264, that when the fire is continuous, reaching the property of the different owners without the aid of any other intervening cause, the injury to each person is equally the result of the negligence which started the fire; in other words, where the injury to each successive property is directly traceable to the first fire, it results from the negligence, and cannot be regarded as too remote, but is direct and proximate. Applying that rule to this case, we cannot doubt that this point was correctly decided in the court below. The heat, flames and sparks from the burning station were directly applied to the plaintiff's property and caused its destruction. There is no room for any other intervening agency.
In many of the cases referred to, also in the case ofMilwaukee  St. Paul R. R. Co. v. Kellogg,94 U. S. R., 469, the question whether the injury is proximate or remote is regarded mainly as a question of fact. In that view of the case also we should be unable to disturb the judgment, for it will be presumed that the court below found as a fact that the injury was direct, and we cannot review that finding.
The other view of the statute is that it eliminates the matter of negligence entirely, and makes the railroad company liable on other grounds. Experience demonstrated that in all cases of fire set by the operation of railroads, it was extremely difficult, and in some cases impossible, to prove negligence even where it existed. That fact led the legislature in 1875 to enact what is now section 1096, making the fact of the fire so communicatedprimâ facie evidence of negligence. Even then the difficulty was but partially removed, for in most cases the defendant could easily prove due care, and the plaintiff would be illy prepared to meet it. So in 1881 the legislature took the broad *Page 340 
equitable ground that upon proof of the fact that the locomotive communicated fire to and destroyed property, the company should be liable irrespective of the question of negligence.
The reasons underlying this legislation are not hard to find. The railroad companies were in possession of great powers and privileges granted by the state. The use of such powers was necessarily attended with danger to property along the line of the road, and fires were of frequent occurrence. The legislature rightly judged that it was hard for individuals to bear all these losses, and that the railroad companies might well be required to make them good. Nor is such a requirement unjust. On the contrary it is substantially right and just. Railroad companies possess extensive powers and valuable franchises, by means of which they are able to collect large sums of money from the public. In using such powers and franchises they necessarily expose private property. They have a license from the public to carry on extensively a dangerous business from which they receive large profits. Why should they not be required to assume the risk rather than individuals?
But in reality the risk is not wholly nor largely on them. They have the means of protecting themselves by insurance. That is a privilege expressly conferred by statute. But more than that, they have the means of indemnifying themselves, to some extent at least, by increased rates for passengers and freight. Presumptively they adjust their tariff of charges in view of this liability. If they do so, the loss falls ultimately upon the public. We are told that railroads are of incalculable benefit to the public. True. And the public is willing to tax itself in this indirect method for the purpose of paying these losses. Why should the railroad companies complain?
In this view of the case the statute rests upon broad grounds of justice and equity. It is designed to do justice where before there was a partial failure of justice. It is therefore a remedial statute in the beat sense, and we must *Page 341 
so construe it as to suppress the mischief and advance the remedy.
Now what did the legislature intend? Clearly it was that when railroad companies destroyed "buildings or other property," they should pay for it. The question that presents itself for solution is, did the company cause the destruction of the plaintiff's property? There can be but one answer to that question. We are not required to be astute to throw the loss upon the plaintiff upon a technicality.
The third reason of appeal is that the court erred in admitting evidence to prove the loss of personal property, etc. The claim is that under the rule of ejusdem generis,
the phrase in the statute, "or other property, "can only embrace property of the same kind as buildings, that is, real estate. We do not think that the rule applies, unless we can gather from the language used in connection with the subject matter that such was the intention of the legislature. The language is certainly broad enough to include personal property, and if it is to be gathered from the reason of the act and the object the legislature had in view that such was the intention, we must give effect to it. We entertain no doubt that the legislature intended to include personal property. The object was to compel railroads to make good the loss to others sustained by fire occasioned by locomotive engines. Personal property is as much within the reason of the act as buildings. The loss is the same whether it is one or the other, and being within the letter we do not feel at liberty to exclude it by the application of a somewhat artificial rule of construction. It is believed that the rule of ejusdem generis is only applied to statutes when it is necessary to give effect to the presumed intention of the legislature. There is no call for its application here.
There are other considerations which lead us to the same conclusion. If the effect of the statute is to conclusively impute negligence to the railroad company, then certainly it is liable for personal property. If the statute assumes that the act of the company in causing the destruction of property is in some sense wrongful, so that it is to be treated *Page 342 
as a tortfeasor, or if the liability rests upon equitable principles, it would seem to be equally clear that it extends to personal property. In the case of Regan v. N.York  New England R. R. Co., 60 Conn., 124, a recovery was had under the statute for the loss of personal property. True, the question now before us was not then made. The counsel and the court assumed that the defendant was liable. The reasoning of the court, that the defendant was primarily and justly liable for the loss, is inconsistent with the distinction now contended for. The suggestion as to the difficulty of insuring personal property is entitled to little or no weight. The object of that provision was to give railroad companies the means of securing partial indemnity, and not to define the kinds of property for which they were made liable. Had it been intended to limit the operation of the statute to real estate, the appropriate language to express that intention and to remove all doubt would have been "buildings and other real estate." As other language is used we think we ought to give that language its ordinary meaning.
The plaintiff's intestate died in the latter part of March. A store of goods came into her hands as administratrix. Having obtained authority from the court of probate she arranged with one Elliott to carry on the business, and replace goods sold with new goods of like character, so as to keep the stock good until the appraisal should be completed and the same could be disposed of. It was intended by both parties that after the appraisal was completed Elliott would purchase the goods and business, but no agreement of purchase had been made. He conducted the business under that arrangement until the fire. Goods were sold from the store, the money was deposited in the bank in his name, with the money he purchased other goods to replace those sold, the goods being billed to him, and in this manner the stock was kept substantially as it was at the death of Mr. Martin. There had been no settlement between Elliott and the plaintiff. The defendant claimed, and asked the court to rule, that the goods purchased as aforesaid by Elliott *Page 343 
were his goods and not the plaintiff's, and that she was not entitled to recover therefor. The court did not so rule. This ruling is assigned as the fourth reason of appeal.
No question of law is here presented. This seems to be an ingenious attempt, by the use of the word "rule," to turn a question of fact upon evidence into a question of law. There may be an implied claim that it is legally impossible for the plaintiff under the circumstances to be the owner of the goods purchased by Elliott. That claim requires no answer.
The questions hitherto considered are common to both cases. The case of Martin against the same railroad company is an action to recover the value of certain buildings belonging to Mrs. Martin, which were destroyed by the same fire.
The plaintiff testified that the value of the buildings destroyed was $3,500. The defendant offered in evidence a copy of the tax list for the year 1890, signed by the plaintiff's husband, Charles F. Martin, agent, and sworn to by him, in which this real estate was entered at a valuation of $800, for the purpose of proving that the value of the property was less than $3,500, and to contradict the plaintiff's testimony. This evidence was objected to and excluded by the court. This ruling is assigned as the fourth reason of appeal.
That the valuation put upon property by the assessors for the purposes of taxation is not admissible in a suit between other parties, for the purpose of proving the actual value of the same property, has been repeatedly decided in Massachusetts. Brown v. Providence,Warren  Bristol R. R. Co., 5 Gray, 40;Flint v. Flint, 6 Allen, 34;Kenerson v. Henry, 101 Mass., 152. The defendant was neither party nor privy to the tax list. The evidence offered could, under no circumstances, have been used against the railroad company; how then could it be admissible in its favor?
The valuation of property by assessors is solely for the purpose of determining the amount it shall pay as taxes. The evidence offered did not tend to contradict the plaintiff. *Page 344 
The husband was not her agent to put a valuation upon the property, but simply to give a list of the property. He was required to make oath to the list but not to the valuation.